Citation Nr: 1610446	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-21 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to the service-connected diabetes mellitus, type II.

2.  Entitlement to an initial disability evaluation in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD) prior to April 30, 2015.

3.  Entitlement to a compensable disability evaluation for the service-connected bilateral hearing loss.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected peripheral neuropathy of the left upper extremity.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from November 1968 to June 1970, including thirteen months in Vietnam.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2009, July 2010, June 2012, and December 2012 by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California, Los Angeles, California and Huntington, West Virginia.

In March 2015, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in September 2015.  While the case was in appellate status, the Veteran's disability evaluation for his posttraumatic stress disorder (PTSD) was increased from 70 percent to 100 percent, effective from April 30, 2015.  Therefore, the issues on appeal are as listed on the title page.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into account the existence of this electronic record.  


FINDING OF FACT

In December 2015, the Veteran withdrew his appeal as to all issues on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to an initial disability evaluation in excess of 70 percent for the service-connected PTSD prior to April 30, 2015 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to a compensable disability evaluation in for the service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal by the Veteran of his Substantive Appeals on the issues of entitlement to an initial disability evaluation in excess of 10 percent each for the service-connected peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity and left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In December 2015, the appellant submitted a written statement in which he stated that he wished to withdraw all pending appeals; his representative also issued a written statement referencing that withdrawal in March 2016.  Therefore, the Veteran's appeals for the issues of entitlement to service connection for hypertension, entitlement to an initial disability evaluation in excess of 70 percent for the service-connected PTSD prior to April 30, 2015, entitlement to a compensable disability evaluation in for the service-connected bilateral hearing loss and entitlement to an initial disability evaluation in excess of 10 percent each for the service-connected peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity and left lower extremity were withdrawn.  See 38 C.F.R. § 20.204.

As the appellant has withdrawn his appeals as to the issues of entitlement to service connection for hypertension, entitlement to an initial disability evaluation in excess of 70 percent for the service-connected PTSD prior to April 30, 2015, entitlement to a compensable disability evaluation in for the service-connected bilateral hearing loss and entitlement to an initial disability evaluation in excess of 10 percent each for the service-connected peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity and left lower extremity, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to these seven claims.  Therefore, each issue is dismissed, without prejudice.


ORDER

The Veteran's appeal as to the issue of entitlement to service connection for hypertension is dismissed.

The Veteran's appeal as to the issue of entitlement to an initial disability evaluation in excess of 70 percent for the service-connected PTSD prior to April 30, 2015 is dismissed.

The Veteran's appeal as to the issue of entitlement to a compensable disability evaluation for the service-connected bilateral hearing loss is dismissed.

The Veteran's appeals as to the issues of entitlement to an initial disability evaluation in excess of 10 percent each for the service-connected peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity and left lower extremity are dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


